Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2019

                             Nos. 04-19-00292-CR & 04-19-00293

                                   Gerald Edwin HODGES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2018CR8989 & 2018CR8986
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
       Appellant’s brief in these consolidated appeals was originally due September 3, 2019;
however, the court granted an extension of time to file the brief until November 7, 2019.
Appellant has filed a motion requesting a further extension of time.

        We grant the motion and order appellant’s attorney, Dean A. Diachin, to file the brief by
December 2, 2019 (90 days after the original due date). Counsel is advised that no further
extensions of time will be granted absent a motion, filed by the date the brief is due, that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court